Citation Nr: 0420787	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  00-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962 and had an additional seven days of active duty 
in 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied the 
claims on appeal.

In a March 2003 decision, the Board denied the veteran's 
claims.  He appealed this decision to the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court).  In 
March 2004, the Veterans Claims Court vacated the Board's 
decision and remanded the case for further consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

To clarify the procedural posture of the case, the Board 
notes that the following six issues were originally certified 
to Board:  

1.	Service connection for a low back disorder;
2.	Service connection for osteoarthritis;
3.	Service connection for a hip disorder;
4.	Service connection for hypertension; 
5.	Service connection for COPD; and 
6.	Service connection for diabetes mellitus.  

By decision dated in March 2003, the Board denied claims for 
service connection for hypertension, COPD, and diabetes.  At 
that same time, the Board undertook development on the issues 
of service connection for a low back disorder, arthritis, and 
a hip disorder.

The veteran appealed the hypertension/COPD/diabetes claims to 
the Veterans Claims Court, which vacated the Board's decision 
and remanded the issues to the Board by decision dated in 
March 2004.  Those issues are the subject of the current 
decision.

With respect to the low back/arthritis/hip claims, the 
provisions allowing Board development were invalidated after 
the Board undertook development in March 2003.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 234 F.3d 
682 (Fed. Cir. 2003).  As a result, the Board remanded those 
three issues to the RO in April 2004.

The veteran now maintains that the three issues on appeal in 
this decision (hypertension/COPD/diabetes) are inextricably 
intertwined with the three claims currently undergoing 
development (low back/arthritis/hip) because, as he contends, 
he has asserted claims for hypertension/COPD/diabetes 
secondary to a low back disorder.

Therefore, the claims for hypertension/COPD/diabetes will be 
remanded for further consideration consistent with the 
Veterans Claims Court's March 2004 decision.  The three 
issues still on appeal (low back/arthritis/hip disorder) 
remain in remand status.  

The three claims already in development (low 
back/arthritis/hip disorder) should be associated with the 
three claims remanded in this decision and all six claims 
should be considered together.

Further, evidence has been added to the claims file which has 
not been considered by the RO; however, the appellant did not 
waive RO review of this evidence.  See 38 C.F.R. § 20.1304(c) 
(2003); Disabled American Veterans v. Secretary of Veterans 
Affairs, 234 F.3d 682 (Fed. Cir. 2003) (the Board does not 
have authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO); see also Sutton v. Brown, 9 
Vet. App. 553 (1996).  No waiver has been obtained in this 
case.  The result is that the RO must review the evidence and 
adjudicate the claims considering that evidence, as well as 
evidence previously of record.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is in remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following developments:

1.  To the extent that they have not 
already been associated with the claims 
file, obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Birmingham, 
Alabama, for the period from January 
1999.

2.  To the extent that they have not 
already been associated with the claims 
file, obtain Social Security 
Administration (SSA) records, including 
the medical evidence used to determine 
eligibility.

3.  Thereafter, the RO should review the 
additional evidence submitted since the 
last RO adjudication, and readjudicate 
the veteran's claims.  If any claim 
remains denied, the veteran and his 
attorney should be provided a 
Supplemental Statement of the Case which 
includes a summary of the evidence and 
applicable laws and regulations, as 
needed, and thereafter they should be 
afforded a reasonable opportunity to 
respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


